UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 24, 2008 AMASYS Corporation (Exact Name of Registrant as Specified in Charter) Delaware 0-21555 54-1812385 (State or Other Jurisdiction (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 625 N. Washington Street, Suite 301, Alexandria, Virginia 22314 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(703) 797-8111 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement AMASYS Corporation (“AMASYS” or the “Company”) today announced it has received an infusion of $5,000 in order to continue its operations in the near-term.The Company executed a $5,000 note with Private Capital Group, LLC, pursuant to which Private Capital Group, LLC advanced the Company $5,000 at a rate of 12% per annum.Private Capital Group, LLC is affiliated with World Mineral Corporation, which signed the Agreement and Plan of Share Exchange by and among AMASYS Corporation, World Mineral Corporation and the shareholders of World Mineral Corporation, dated September 26, 2006. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description 99.1 Note between AMASYS Corporation and Private Capital Group, Inc., dated January 24, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AMASYS CORPORATION DATE:February 6, 2008 By: /s/ C.W. Gilluly, Ed.D. C.W. Gilluly, Ed.D. President and Chief Executive Officer
